Citation Nr: 0428602	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  00-22 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from January 1989 to 
January 1992.

This case comes before the Board of Veterans' Appeals (Board) 
from an August 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office in New Orleans, 
Louisiana (RO), which denied service connection for a 
psychiatric disorder of depression.  During the pendency of 
appeal, the Board remanded the case to the RO in July 2003 
for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In July 2003, the Board remanded the case to the RO for 
further development.  At that time, the Board remanded the 
issue of entitlement to service connection for a psychiatric 
disorder in order for the RO to provide the veteran a VA 
psychiatric examination to determine the nature and etiology 
of the veteran's current psychiatric condition.  The doctor 
was to provide an opinion as to the likely date of onset and 
etiology of the veteran's current psychiatric disorder(s), 
including whether any such disorder was related to military 
service.

Subsequently, in March 2004, the veteran underwent a VA 
examination.  The report of the examination notes that the 
veteran was receiving active treatment at the VA Medical 
Center.  Review of the claims file shows that the most recent 
VA treatment records associated with the claims file are from 
August 2002.  Therefore, any extant VA medical records of 
treatment since August 2002 should be obtained prior to 
appellate review. 

Accordingly, the Board finds that additional development is 
required prior to resolution of this claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).  In view of the above, the case is 
remanded to the RO via the Appeals Management Center in 
Washington DC for the following:

1.  The RO should obtain any pertinent VA 
outpatient, inpatient, and vocational 
rehabilitation counseling 


records since August 2002 from the VA 
Medical Center in Alexandria, Louisiana.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record, and readjudicate the claim on 
appeal.  If a benefit sought on appeal 
remains denied, the veteran and 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits since the April 2004 SSOC, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 




action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).




	                  
_________________________________________________
	J. E. Day 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




